Order entered July 18, 2016




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-16-00349-CV

                    THE CITY OF DALLAS, Appellant/Cross-Appellee

                                             V.

               TRINITY EAST ENERGY, LLC, Appellee/Cross-Appellant

                     On Appeal from the 192nd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-14-01443

                                         ORDER
       We GRANT the July 15, 2016 joint motion to extend time to file response briefs and

ORDER the briefs filed no later than August 29, 2016.


                                                    /s/   CRAIG STODDART
                                                          JUSTICE